
	

113 S422 IS: Chiropractic Care Available to All Veterans Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 422
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Blumenthal (for
			 himself, Mr. Moran,
			 Mr. Brown, Mr.
			 Grassley, Mr. Harkin,
			 Mr. Schumer, Mr. Tester, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Department of Veterans Affairs Health Care
		  Programs Enhancement Act of 2001 and title 38, United States Code, to require
		  the provision of chiropractic care and services to veterans at all Department
		  of Veterans Affairs medical centers and to expand access to such care and
		  services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chiropractic Care Available to All
			 Veterans Act of 2013.
		2.Program for
			 provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans
			 Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 115
			 Stat. 2459; 38 U.S.C. 1710 note) is amended—
			(1)by inserting
			 (1) before The program; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The program shall be carried out at
				not fewer than 75 medical centers by not later than December 31, 2014, and at
				all medical centers by not later than December 31,
				2016.
					.
			3.Expanded chiropractor
			 services available to veterans
			(a)Medical
			 servicesParagraph (6) of section 1701 of title 38, United States
			 Code, is amended by adding at the end the following new subparagraph:
				
					(H)Chiropractic
				services.
					.
			(b)Rehabilitative
			 servicesParagraph (8) of such section is amended by inserting
			 chiropractic, after counseling,.
			(c)Preventive
			 health servicesParagraph (9) of such section is amended—
				(1)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively;
			 and
				(2)by inserting after
			 subparagraph (E) the following new subparagraph (F):
					
						(F)periodic and preventive chiropractic
				examinations and
				services;
						.
				
